DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 7/30/2021 is acknowledged.
Claims 1, 14, 16, and 23 are amended.
Claim 6 is cancelled.

Priority
The application has a provisional application 62/733,885 filed on 9/20/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/09/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Amendment
Amendments filed on 7/30/2021 are entered for prosecution. Claims 1-5 and 7-26 remain pending in the application. 

Response to Arguments
Applicant's arguments with respect to claims 1, 14, and 23 in a reply filed 7/30/2021 have been fully considered but are moot because the arguments are based on newly incorporated elements of now cancelled claim 6 into the independent claim 1 and similar features to claims 14 and 23, respectively, and a new ground(s) of rejection is made in the current rejection using a newly introduced portion of an existing reference as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11, 13-16, 20, and 22-24are rejected under 35 U.S.C. 103 as being unpatentable over Malach (US 2017/0019144 A1, hereinafter Malach).

Regarding claim 1:
Malach teaches a facility communications system (Fig. 8), the system comprising: 
a master unit (Fig. 8, DAS HEU 901 with Automation Controller 905); and 
(Fig. 8, RAU 911, 913, 915, 917) coupled to the master unit, the master unit and the plurality of remote antenna units defining a distributed antenna system (Abstract); 
wherein the master unit is configured to communicatively couple to at least one wireless network base station (Fig. 8, Cellular Base Stations 903), wherein the master unit is configured to receive a base station downlink radio frequency signal and to transmit a base station uplink radio frequency signal (Fig. 8, signal flows between DAS HEU 901 and Cellular Base Stations 903); 
wherein the remote antenna units are each configured to radiate a remote downlink radio frequency signal into a coverage area within a facility, the remote antenna unit further configured to receive a remote uplink radio frequency signal from the coverage area (para. [0105], In each of the coverage areas provided by remote antenna units 911, 913, and 915, the electrical elements (e.g., wireless sensors) may be in one-way communication or in the coverage area provided by remote antenna unit 917, the electrical elements (e.g., wireless sensors) may be in bi-directional messaging.); 
wherein the master unit comprises uplink and downlink circuitry (Fig. 7, multiplexer/demultiplexer 833, UL/DL circuitry details are not shown but are obvious to one of ordinary skill in the art to wirelessly communicate with the cellular base stations 851) configured to transport user device communications between the at least one wireless network base station (Fig. 7, Cellular Base Stations 851) and at least one mobile device unit in the coverage (Fig. 7, User Equipment 805) via the plurality of remote antenna units (Fig. 7, RAU 811 as an example).; 
wherein the master unit comprises a facility supervisory module (Fig. 7, IoT Automation Controller 839), configured to process facility device traffic associated with a plurality of wireless facility assets in the coverage area (Fig. 7, Wireless Sensors (WS) 801, 802, 803), wherein the facility device traffic are transported via the plurality of remote antenna units (Fig. 7, dashed-line indicating the path 908a,b,c,d,e.); 
wherein within the master unit (Fig. 7, Head End Unit (HEU) 831 with IoT Automation Controller 839), user device communications is routed via the uplink and downlink circuitry (Fig. 7, multiplexer/demultiplexer 833, as discussed above) (para. [0094], “at the head end unit 831, the multiplexed cellular signals are demultiplexed by multiplexer/demultiplexer 833 and wirelessly transmitted to cellular base stations 851 in a manner well known in the art.”) and facility device traffic is routed via the facility supervisory module (Fig. 7, IoT Automation Controller 839) (para. [0095], if the non-cellular signals are from electrical elements (e.g., wireless sensors), they may be routed to the IoT automation controller 839.);
	wherein the facility supervisory module is configured to transmit information to the at least one mobile device unit (Fig. 8 and para. [0105], “A user equipment 923 is also shown in the coverage area. However, as previously explained, the electrical element may have the form factor of a user equipment or other computing device. For example, an electrical element configured for bi-directional communication according to FIG. 3B may be in the form factor of a user equipment.”) in response to the facility device traffic received from the at least one wireless facility asset (para. [0112], “Data is then collected 1403 from the at least one electrical element. As discussed above, the at least one electrical element may be in the form factor of a smart sensor, user equipment, or other electrical device for sensing and reporting data about a parameter. The collected data is then routed 1405 to an electrical element data collector for aggregating the data. This data may then be used to determine adjustments 1407 or action to be taken within the deployment site, such as a building, based on the data. The device or its use may then be optimized 1409 based on the data.”).
Although uplink and downlink circuitry details within the master unit are not shown, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that UL/DL circuitry is included in the master unit in order to wirelessly communicate with the cellular base stations 851.

Regarding claim 2:
As discussed above, Malach teaches all limitations in claim 1.
	Malach further teaches wherein the facility device traffic comprises one or both of: sensor measurement data generated by the plurality of wireless facility assets (para. [0050], “the electrical element may include a sensor for providing data on temperature, pressure, atmospheric content or other physical variable. The data from the sensor may be used by the automation system … to gauge the health or safety of the site.”); or equipment control commands transmitted to the plurality of wireless facility assets (para. [0100], “The controller 839 may then issue a command to the air conditioning system 843 that instructs the air conditioning system to increase or decrease the cooling output of a cooling device in that system, or set a different set point or other parameter for the cooling of the building.”).

Regarding claim 3: 
As discussed above, Malach teaches all limitations in claim 1.
	Malach further teaches wherein the master unit (Fig. 7, HEU 831) comprises a wired network interface (Fig. 7, Multiplexer/Demultiplexer 833) configured to communicate with a wired network (Fig. 7, e.g., optical fiber 827), wherein the facility supervisory module (Fig. 7, IoT Automation Controller 839) communicates the facility device traffic with at least one wire network asset vie the wired network (para. [0093], “These signals travel to the head end unit 831 on optical fibers, on one fiber of a two-conductor optical fiber, on one conductor of a twisted-pair metallic conductor, or on other suitable conductor between the remote antenna unit 811 and head end unit 831.”).

Regarding claim 4:
As discussed above, Malach teaches all limitations in claim 1.
Malach further teaches wherein the plurality of wireless facility assets (Fig. 7, Wireless Sensors (WS)) comprise at least one of a smoke detector, a heat detector, a flame detector, a poisonous gas detector, an airborne particulate detector, a radiation detector, a motion detector, or a proximity detector, a vehicle or a robot (para. [0055-0056] list wireless sensors including smoke detectors, proximity sensors, CO2 sensors, motion detectors, etc.).

Regarding claim 5:
As discussed above, Malach teaches all limitations in claim 1.
	Malach further teaches wherein the facility supervisory module (Fig. 7, IoT Automation Controller 839) actuates one or more alarms within the facility based on measurement data received from the plurality of wireless facility assets (para. [0112], “Data is then collected 1403 from the at least one electrical element. As discussed above, the at least one electrical element may be in the form factor of a smart sensor, user equipment, or other electrical device for sensing and reporting data about a parameter. The collected data is then routed 1405 to an electrical element data collector for aggregating the data. This data may then be used to determine adjustments 1407 or action to be taken within the deployment site, such as a building, based on the data. The device or its use may then be optimized 1409 based on the data.”).

Regarding claim 11:
Malach teaches all limitations in claim 1.
	Malach further teaches wherein the facility supervisory module is configured to determine a proximity of a first mobile device unit to a first wireless facility asset and transmit information derived from the facility device traffic based on the determine proximity (para. [0050], “The data may be used to detect intrusion into a deployment site, such as a building or a portion of a building or other site.” and para. [0126], “In this situation, the element is a sensor selected from the group consisting of an accelerometer, a temperature sensor, a motion sensor, a consumption sensor, a utility meter, a power sensor, a power management sensor, a magnetic sensor, a pressure sensor, a proximity sensor, a direction sensor and a global positioning sensor.”).

Regarding claim 13:
As discussed above, Malach teaches all limitations in claim 1.
	Malach further teaches wherein the facility supervisory module is configured to transmit data to first responder equipment (see, Malach: para. [0127], “the method further includes sending a signal to a third party based on a signal from the at least one electrical element”) based on at least one of, a location of the at least one mobile device unit, a location of the at least one wireless facility asset, and sensor measurement data received from the at least one wireless facility asset (see, Malach: para. [0127], “In some embodiments, the collected data comprises at least one datum selected from the group consisting of a temperature, a movement, an indicator of consumption, a direction, a magnetic field, a pressure, proximity and a location. In some embodiments, the method further includes accumulating and averaging the collected data over a period of time.”).

Regarding claim 14:
	Malach teaches a unit for use with a digital antenna system (Abstract) comprising a master unit (Fig. 7, Head End Unit (HEU 833) coupled to a plurality of remote units within a facility (Fig. 8, Remote Antenna Unit (RAU) 911, 913, 915, and 917), unit comprising: 
uplink circuity and downlink circuitry (Fig. 7, multiplexer/demultiplexer 833, UL/DL circuitry details are not shown but are obvious to one of ordinary skill in the art to wirelessly communicate with the cellular base stations 851), the uplink circuitry and downlink circuitry configured to transport user device communications between the at least one wireless network base station (Fig. 7, Cellular Base Stations 851) and at least one mobile user device unit (Fig. 7, User Equipment 805) in a coverage area of the digital antenna system (Figs. 7-8 and para. [0092]); 
a facility communications decoder (Fig. 7, multiplexer/demultiplexer 833) configured to extract facility device traffic transported between the master unit and at least one wireless facility asset in the coverage area of the digital antenna system (para. [0093-0095], the output from multiplexer/demultiplexer 821 includes multiplexed cellular signals and multiplexed non-cellular signals from electrical elements (e.g., wireless sensors; wireless facility assets) and the multiplexed non-cellular signals are demulplexed by multiplexer/demultiplexer 883 and then are routed to the IoT automation controller 839.); and 
a facility supervisory module coupled to the facility communications decoder (Fig. 7, IoT Automation Controller 839 coupled to the multiplexer/demultiplexer 833); 
wherein the user device communications are communicated with the at least one mobile user device via the plurality of remote units and the facility device traffic are communicated with the at least one wireless facility via the plurality of remote units (Figs. 7-8 and para. [0092-0095]); and 
wherein the facility supervisory module is configured to process the facility device traffic to determine a condition of the facility, wherein the facility device traffic comprises sensor measurement data generated by the plurality of wireless facility assets, equipment control commands transmitted to the plurality of wireless facility assets, or both (para. [0111-0112], The data may be used in computer programs stored in an IoT automation controller 839 for optimizing communications and controlling desired aspects of the building or other deployment site for the wireless distribution system. The data may be used to determine adjustments or action to be taken within the deployment site and the device or its use may then be optimized based on the data.);
(Fig. 8 and para. [0105], “A user equipment 923 is also shown in the coverage area. However, as previously explained, the electrical element may have the form factor of a user equipment or other computing device. For example, an electrical element configured for bi-directional communication according to FIG. 3B may be in the form factor of a user equipment.”) in response to the facility device traffic received from the at least one wireless facility asset (para. [0112], “Data is then collected 1403 from the at least one electrical element. As discussed above, the at least one electrical element may be in the form factor of a smart sensor, user equipment, or other electrical device for sensing and reporting data about a parameter. The collected data is then routed 1405 to an electrical element data collector for aggregating the data. This data may then be used to determine adjustments 1407 or action to be taken within the deployment site, such as a building, based on the data. The device or its use may then be optimized 1409 based on the data.”).
Although uplink and downlink circuitry details within the master unit are not shown, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that UL/DL circuitry is included in the master unit in order to wirelessly communicate with the cellular base stations 851. Also, even though the implantation of a separate facility communications decoder is not shown in details, it is obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to recognize UL/DL  extracts facility device traffic data packet for processing (Fig. 5, para. [0086-0087]).

Regarding claim 15:
As discussed above, Malach teaches all limitations in claim 14.
Malach does not explicitly teach the facility communications decoder and the facility supervisory module are executed by a controller. However, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to implement the facility communications decoder and the facility supervisory module as being executed by a controller (Fig. 7, IoT Automation Controller 839) as an obvious variant of implementing the components separately. One of ordinary skill in art before the effective filing date of the claimed invention would recognize decoders, supervisory modules, and controllers can be implemented as separate components or as a single component.

Regarding claim 16:
As discussed above, Malach teaches all limitations in claim 14.
Malach further teaches wherein the facility supervisory module is configured to transmit information to a supervisory panel (Fig. 8 and para. [0105], “A user equipment 923 is also shown in the coverage area. However, as previously explained, the electrical element may have the form factor of a user equipment or other computing device. For example, an electrical element configured for bi-directional communication according to FIG. 3B may be in the form factor of a user equipment.” Similarly, other computing device configured for bi-directional communication may be in the form factor of a supervisory panel) in response to the facility device traffic received from the at least one wireless facility asset (para. [0112], “Data is then collected 1403 from the at least one electrical element. As discussed above, the at least one electrical element may be in the form factor of a smart sensor, user equipment, or other electrical device for sensing and reporting data about a parameter. The collected data is then routed 1405 to an electrical element data collector for aggregating the data. This data may then be used to determine adjustments 1407 or action to be taken within the deployment site, such as a building, based on the data. The device or its use may then be optimized 1409 based on the data.”).
Although a supervisory panel is explicitly not shown, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that any computing device configured for bi-directional communication may be in the form factor of a supervisory panel and used to make adjustments or take actions within the deployment site based on the collected data.

Regarding claim 20:
As discussed above, Malach teaches all limitations in claim 14.


Regarding claim 22:
As discussed above, Malach teaches all limitations in claim 14.
Claim 22 recites similar features to claim 13. As such, claim 22 is rejected under similar rationale to claim 13.

Regarding claim 23:
	Claim 23 recites the method which corresponds to the system of claim 1, and contains no additional limitations. As such, claim 23 is rejected under similar rationale to claim 1 above.

Regarding claim 24:
As discussed above, Malach teaches all limitations in claim 23.
	Malach further teaches wherein sending the identified facility device traffic to the facility supervisory module via the distributed antenna system on a first channel (Fig. 7, Electrical Element Transceiver 819) separate from a second channel (Fig. 7, Cellular Related Transceiver 817) used to transport user device traffic to the utilizing uplink and downlink circuity (para. [0093] teaches wherein the output from the multiplexer/demultiplexer 821 includes multiplexed signals of two kinds – multiplexed cellular signals (e.g., a second channel) and multiplexed non-cellular signals (e.g., a first channel). These signals travel to the head end unit on optical fibers, on one fiber of a two-conductor optical fiber, on one conductor of a twisted-pair metallic conductor, or on other suitable conductor and whether the user device and facility device traffic are either multiplexed on a single conducting medium or two separate conducting mediums is an obvious design variation and design option to one of ordinary skill in the art.).

Claims 7-8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Malach in view of Sauer (US 2016/0029339 A1, hereinafter Sauer).
	
Regarding claim 7:
As discussed above, Malach teaches all limitations in claim 1.
	Malach does not explicitly teach wherein the facility supervisory module is configured to store a location of the at least one mobile device unit based on which of the plurality of remote antenna units the at least one mobile device unit is communicating with. However, Malach teaches wherein storing of proximity and location of at least one user equipment and at least one electrical element comprising a plurality of sensors (see, Malach: para. [0127], “the collected data comprises at least one datum selected from the group consisting of a temperature, a movement, an indicator of consumption, a direction, a magnetic field, a pressure, proximity and a location.”).
In the same field of endeavor, Sauer teaches wherein the facility supervisory module is configured to store a location of the at least one mobile (see, Sauer: Abstract & para. [0012], “The computer-executable instructions cause the LPU to determine location information for the at least one client device based on identification of the antenna unit receiving the uplink RF signals from the at least one client device having the greatest signal strength.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malach to include the teachings of Sauer in order to determine and store location information for the at least one client device (e.g., mobile device, wireless sensors, etc.) based on identification of the antenna unit receiving the uplink RF signals from the at least one client device having the greatest signal strength. (see, Sauer: para. [0010]). 

Regarding claim 8:
As discussed above, Malach in view of Sauer teaches all limitations in claim 7.
Sauer further teaches wherein the facility supervisory module is configured to store one or both of: location of the at least one wireless facility asset; or the location of the at least one wireless facility asset based on which of the plurality of remote antenna units the at least one wireless facility asset is communicating with (see, Sauer: Para. [0079], “location information regarding the client devices 92” (e.g., wireless facility asset, such as remote sensors) “can be determined based on linking communications of the client devices 92 to known locations of the RAUs 94A-94D in the distributed antenna system 90.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the client device 92, taught by Sauer, can be any wireless communication device communicating with the remote antenna units (RAUs) in a distributed antenna system, such as mobile device or wireless sensors, as taught by Malach (see, Malach: Fig. 7 and Fig. 8).

Regarding claim 17:
As discussed above, Malach teaches all limitations in claim 14.
Claim 17 recites similar features to claim 7. As such, claim 17 is rejected under similar rationale to claim 7.

Regarding claim 25:
As discussed above, Malach teaches all limitations in claim 23.
Malach does not explicitly teach wherein utilizing the facility supervisory module, obtaining a present location of a first wireless facility asset based on remote unit location information stored in a facility asset database and in response to the facility device traffic; and displaying information based on measurement data from the first wireless facility asset and the present location of the first wireless asset.
(see, Sauer: Abstract & para. [0012], “The computer-executable instructions cause the LPU to determine location information for the at least one client device” (e.g., a wireless facility asset) “based on identification of the antenna unit receiving the uplink RF signals from the at least one client device having the greatest signal strength.”).
Malach further teaches the data from the electrical elements (e.g., measurement data from wireless facility assets such as a temperature, a movement, an indicator of consumption, a direction, a magnetic field, a pressure, proximity and a location, etc.) may be collected and monitored (hence, displayed to a user/an administrator) (see, Malach: para. [0050] [0127]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malach to include the teachings of Sauer in order to present (e.g., display) to a user/an administrator the present location of the wireless facility assets (e.g., wireless sensors) and measured information from the wireless facility asset for monitoring and controlling desired aspects of the building or other deployment site (see, Malach: para. [0111]). 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malach in view of Chang (KR 20170101657A, hereinafter Chang).

Regarding claim 9:
As discussed above, Malach teaches all limitations in claim 1.
	Malach does not explicitly teach wherein the facility supervisory module is configured to transmit a floor plan for the facility to the at least one mobile device unit based on which of the plurality of remote antenna units the at least one mobile device unit is communicating; wherein the facility supervisory module is configured to display overlay information on the floor plan based on facility device traffic received from the wireless facility asset.
In the same field of endeavor, Chang teaches wherein the facility supervisory module is configured to transmit a floor plan for the facility to the at least one mobile device unit based on which of the plurality of remote antenna units the at least one mobile device unit is communicating; wherein the facility supervisory module is configured to display overlay information on the floor plan based on facility device traffic received from the wireless facility asset (see, Chang: Abstract and Claim 1, providing the disaster safety map including the determined evacuation path to the user terminal based on the monitored current location of the user terminal in cooperation with a communication infrastructure established in the building and the identification information.).
Malach to include the teachings of Chang in order to provide a disaster safety map including the determined evacuation route to the user terminal when a disaster situation is generated (see, Chang: Abstract & Claim 1).

Regarding claim 18:
As discussed above, Malach teaches all limitations in claim 14.
Claim 18 recites similar features to claim 9. As such, claim 18 is rejected under similar rationale to claim 9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the unit to include a floor plan database (e.g., floor map, indoor map, guide map, etc.) which is a required part of a disaster safety map taught by Chang.

Claims 10, 12, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malach in view of Wang (US 2013/0049930 A1, hereinafter Wang).

Regarding claim 10:
As discussed above, Malach teaches all limitations in claim 1.
Malach does not explicitly teach wherein the facility supervisory module is configured to display an escape route on the at least one mobile device unit based on facility device traffic received from the wireless facility asset.	
Wang teaches wherein the facility supervisory module is configured to display an escape route on the at least one mobile device unit based on facility device traffic received from the wireless facility asset (see, Wang: Fig. 2A and para. [0019], the operation control unit 130 (e.g., the facility supervisory module) includes enabling the output unit 140 such as a display (e.g., a display of a mobile device unit) to display a guide map according to chosen scheme. “the guide map includes a floor plan 141 corresponding to the scene where the sensors 220 are located, wherein the location of the sensors 220 are represented as dots D on the floor plan 141.” “The users of the clients” (such as computers or mobile phones) “can be informed by enabling the display of the clients to display a guide map including the floor plan 141, wherein the floor plan 141 includes the allowed route Ra, the disallowed routes Rd and individual exits of the first protection region P1 and the second protection region P2. In addition, the user of clients can be informed by other methods such as enabling speakers of the clients to provide an evacuative instruction.” Para. [0014], “When an event such as smoke is detected by the sensors 220 …, the sensors 220” (such as wireless sensors) “transmit a report signal SR correspond to the event to the control panel” (e.g., the facility supervisory module).).
Although Wang teaches an emergency guiding system that is coupled to the sensors via wired connections, it is well-known in the art that the wireless sensors can also be used in this embodiment, instead.
Malach to include the teachings of Wang in order to display evacuation routes shown in a dynamic manner and updated corresponding to the instant situation of emergency according to the status information of the actuated sensors (see, Wang: para. [0018]). 

Regarding claim 12: 
As discussed above, Malach teaches all limitations in claim 1.
	Malach does not explicitly teach wherein the facility supervisory module is configured to present a graphical representation of a relative position of the at least one mobile device unit and the at least one wireless facility asset.
In the same field of endeavor, Wang teaches wherein the facility supervisory module is configured to present a graphical representation of a relative position of the at least one mobile device unit and the at least one wireless facility asset (see, Wang: Fig. 2A and Fig. 2B showing graphical representation of relative position of the client devices and sensors deployed in the site.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malach to include the teachings of Wang in order to provide the user of the clients (such as mobile phones or computers) to display a guide map including the floor plan with evacuation route (see, Wang: para. [0019]). 

Regarding claim 19:
As discussed above, Malach teaches all limitations in claim 14.
Claim 19 recites similar features to claim 10. As such, claim 19 is rejected under similar rationale to claim 10.

Regarding claim 21: 
As discussed above, Malach teaches all limitations in claim 14.
Claim 21 recites similar features to claim 12. As such, claim 21 is rejected under similar rationale to claim 12.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Malach in view of Sauer further in view of Wang.

Regarding claim 26:
As discussed above, Malach in view of Sauer teaches all limitations in claim 25.
	Malach in view of Sauer does not explicitly teach wherein displaying a floorplan retrieved by the facility supervisory module from a floor plan database in response to the measurement data; and displaying a relative position of a first mobile device unit with respect to the first wireless facility asset on the displayed floorplan.
Wang in view of Malach teaches wherein displaying a floorplan retrieved by the facility supervisory module from a floor plan database in response to the measurement data; and displaying a relative position of a first mobile device unit with respect to the first wireless facility asset on the displayed floorplan (see, Wang: Fig. 1, Fig. 2A and para. [0019], “the operation of the control unit 130 includes enabling the output unit 140 such as a display to display a guide map according to the chosen scheme. … the guide map includes a floor plan 141 corresponding to the scene where the sensors 220 are located and represented as dots D on the floor plan 141.” See, Malach: para. [0014], “In applying the Internet of Things (IoT) teachings of this disclosure in the realm of facilities management, person tracking, and employee location data gathering”, para. [0127], “the collected data comprises … proximity and location”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malach in combination of Sauer to include the teachings of Wang in order to provide a map including the floor plan with relative positions of user equipment(s) and a wireless sensor(s) (see, Wang: para. [0019]) based on the measurement data such as signal strength (see, Sauer: para. [0012]) and/or location information (see, Malach: para. [0127]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471